Citation Nr: 1116097	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-45 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer of the left hand, to include as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for warts, scaly skin pigmentation on whole body, and lesions on hands, forehead, and neck, to include as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for bilateral cataracts, to include as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for hypothyroidism, to include as a result of exposure to ionizing radiation.  

5.  Entitlement to service connection for right hip disability, to include as a result of exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 (skin conditions, cataracts, hypothyroidism) and November 2010 (right hip) decisions of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for squamous cell cancer of the left hand and warts, scaly skin pigmentation on whole body, and lesions on hands, forehead, and neck, both to include as due to exposure to ionizing radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral cataracts were first diagnosed many years after the Veteran's discharge from service, the most probative evidence indicates that the condition is not likely related to radiation exposure in service, and there is no competent evidence that such disability is otherwise related to the Veteran's military service.

2.  Underactive thyroid was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service, to include as a result of exposure to radiation.

3.  Right hip osteoarthritis was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service, to include as a result of exposure to radiation.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by active service, and the incurrence or aggravation of hypothyroidism during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  Hypothyroidism was not incurred in or aggravated by active service, and the incurrence or aggravation of hypothyroidism during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

3.  Right hip disability was not incurred in or aggravated by active service, and the incurrence or aggravation of right hip arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in January 2009 and August 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, private treatment records, information from the Defense Threat Reduction Agency, a medical opinion from the VA Director of Radiation and Physical Exposures, and hearing testimony.

The Board notes that the Veteran has not been afforded VA physical examinations concerning his claims for service connection for bilateral cataracts, hypothyroidism, and right hip disability.  The Board, however, finds that examinations are not required in this case.  As will be explained below, there is no medical evidence or competent lay evidence that suggests any of these disabilities arose during service or are related to service.  The Veteran stated that he did not develop cataracts until 1980 and testified that he had no hip injury during service.  An underactive thyroid was first noted in May 2008.  While the Veteran asserts he has these disabilities as a result of exposure to ionizing radiation, there is no competent evidence suggesting a link between his current disabilities and service, and the medical opinion of the VA Director of Radiation and Physical Exposures indicated the Veteran's bilateral cataracts were not likely related to radiation exposure during service.  Consequently, a VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis or endocrinopathies become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).


Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2010). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect no complaint, treatment, or diagnosis related to hypothyroidism, cataracts, or a right hip disability.  In fact, on examination at separation the Veteran's eyes and extremities were normal.  Examination of the neck revealed no abnormalities of the thyroid.  The examiner also noted that there were no defects. 

In the Veteran's September 2008 claim, he reported that he developed bilateral cataracts in the 1980's.  Private treatment records from the early 1990's reflect that the Veteran had surgery for cataracts in each eye.  The surgical report for the left eye indicated the cataract was predominantly posterior subcapsular.  He also had a total right hip replacement due to osteoarthritis of the right hip in April 1994.  In May 2008, a private physician noted that the Veteran had an underactive thyroid.  At his March 2011 hearing, the Veteran reported that he had no injuries to his right hip during service.  

None of the medical records reflecting a diagnosis of cataracts, underactive thyroid, or right hip disability even suggests that there exists a medical nexus between these disabilities and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  In fact, at his hearing the Veteran testified that no doctor had told him that any of his disabilities were related to his exposure to radiation.  Moreover, none of these conditions were treated or reported during service and the Veteran has indicated that they did not manifest until decades after his service.  

In accordance with 38 C.F.R. § 3.311, the RO conducted appropriate development regarding the Veteran's posterior subcapsular cataract, as this is the only condition presently being decided that is considered a radiogenic disease.  While the Veteran has an underactive thyroid (hypothyroidism), he has not been diagnosed with thyroid cancer or non-malignant thyroid nodular disease.  Hypothyroidism and osteoarthritis are not radiogenic diseases pursuant to 38 C.F.R. § 3.311, and there is no competent evidence of record suggesting that such conditions are due to ionizing radiation exposure.  Thus, additional development under 38 C.F.R. § 3.311 is not warranted for those conditions.

The RO's development included a request to the Defense Threat Reduction Agency to obtain a dose assessment.  The Defense Threat Reduction Agency noted that Marine records confirmed the Veteran participated as a member of the American occupation forces in Nagasaki, provided the dose estimates for the Veteran's radiation exposure.  That information was provided to the VA Director of Radiation and Physical Exposures to obtain an opinion as to whether such exposure resulted in the Veteran's posterior subcapsular cataracts.  The Director, a medical doctor, reviewed the evidence and dose assessment, utilized the Interactive Radioepidemiological Program of the National Institute for Occupational 
Safety and Health to estimate the likelihood that exposure to ionizing radiation caused the Veteran's cataracts, and considered a study concerning cataracts among Chernobyl clean-up workers.  Thereafter, the Director determined that it was unlikely that the Veteran's posterior subcapsular cataracts can be attributed to his radiation exposure in service. 

While the Veteran contends that his cataracts, hypothyroidism, and right hip disability are due to his exposure to ionizing radiation, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board has afforded no weight to the Veteran's lay contentions, as any probative opinion as to any relationship between cataracts, hypothyroidism, and a hip disability and exposure to radiation requires medical expertise.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral cataracts, underactive thyroid, and right hip disability were not present in service or for many years thereafter.  Likewise, there is no competent evidence that any of these disabilities are related to the Veteran's service, to include his exposure to ionizing radiation.  Accordingly, service connection for bilateral cataracts, hypothyroidism, and right hip disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral cataracts, to include as a result of exposure to ionizing radiation, is denied.  

Entitlement to service connection for hypothyroidism, to include as a result of exposure to ionizing radiation, is denied.  

Entitlement to service connection for right hip disability, to include as a result of exposure to ionizing radiation, is denied.  


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for squamous cell cancer of the left hand and warts, scaly skin pigmentation on whole body, and lesions on hands, forehead, and neck.

At the Veteran's separation from service it was noted that he had a fungus infection of his hands and feet in 1944 and 1945.  During the course of this appeal, the Veteran reported that shortly after discharge from service he noticed that the skin on his hands would not sun burn and the white patches on his hands became very inflamed and hurt when touched.  The next year he started to develop warts and scaling of his hands.  He later developed moles.  The Board has no reason to doubt the Veteran's credibility in this case.  Given the notation of skin problems during service and the Veteran's report of skin problems developing since service, VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Veteran should be provided a VA skin examination.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA skin examination to determine the nature of any skin disability to include squamous cell cancer of the left hand, warts, scaly skin pigmentation on whole body, and lesions on hands, forehead, and neck, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability  arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


